UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7223


LEON GHOLSON,

                Plaintiff - Appellant,

          v.

C. DAVIS, Records; J. LAFLAND, Inmate Records,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:16-cv-01019-CMH-MSN)


Submitted:   January 17, 2017             Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leon Gholson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Leon Gholson appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b)(1)

(2012).   On appeal, we confine our review to the issues raised in

the Appellant’s brief.   See 4th Cir. R. 34(b).   Because Gholson’s

informal brief does not challenge the basis for the district

court’s disposition, Gholson has forfeited appellate review of the

court’s order.   See Williams v. Giant Food Inc., 370 F.3d 423, 430

n.4 (4th Cir. 2004).     Accordingly, we dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          DISMISSED




                                 2